In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Rockland County (Meehan, J.), dated November 30, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
*592Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. A notice of claim filed against the defendant in an action which was dismissed in 1995 did not constitute prior written notice of the allegedly defective condition (see, Halali v City of New York, 253 AD2d 849; Ortsman v Town of Oyster Bay, 178 AD2d 588), and the affidavit submitted by the plaintiffs expert was insufficient to show that the defendant caused or created the alleged defect (see, Romano v Stanley, 90 NY2d 444; Enrichment Enters. v Jempris Realty Corp., 272 AD2d 432; Van Skyock v Burlington N.-Santa Fe Co., 265 AD2d 545). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.